IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID T. YARBOROUGH,                     §
                                         §
       Defendant Below,                  § No. 187, 2020
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID Nos. 1202006406
                                         §              1201018253
       Plaintiff Below,                  §              1402013417
       Appellee.                         §

                          Submitted: August 6, 2020
                          Decided:   August 25, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated April 21, 2020, adopting the Commissioner’s Report and Recommendation

dated October 2, 2019, and denying the appellant’s motion for postconviction relief.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:


                                 /s/ Collins J. Seitz, Jr.
                                      Chief Justice




                                   2